                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLORADO

Civil Case No. 17-cv-3002-WJM-KMT

TAJUDDIN ASHAHEED,

        Plaintiff,

v.

THOMAS E. CURRINGTON,

        Defendant.


                                      FINAL JUDGMENT


        In accordance with the orders filed during the pendency of this case, and

pursuant to Fed. R. Civ. P. 58(a), the following Final Judgment is hereby entered.

        Pursuant to the Order Granting Defendant’s Motion to Dismiss [ECF 103] entered

by Judge William J. Martínez on May 26, 2020, and incorporated herein by reference as

if fully set forth, it is

        ORDERED that Defendant’s Motion to Dismiss Complaint and Jury Demand

[ECF 87] is granted. It is further

        ORDERED that Plaintiff’s claims, and this action, are dismissed with prejudice. It

is further

        ORDERED that final judgment is hereby entered in favor of Defendant, Thomas

E. Currington, and against Plaintiff, Tajuddin Ashaheed. It is further

        ORDERED that Defendant shall have his costs by the filing of a Bill of Costs with

the Clerk of this Court within fourteen days of the entry of judgment, pursuant to Fed. R.

Civ. P. 54(d)(1) and D.C.COLO.LCivR 54.1.
This case will be closed.

DATED at Denver, Colorado this 26th day of May, 2020.

                                      FOR THE COURT:

                                      JEFFREY P. COLWELL, CLERK

                                      By: s/A. Frank
                                          A. Frank, Deputy Clerk
